Citation Nr: 1714012	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a right shoulder disability, claimed as a rucksack paralysis of the right shoulder/right upper back and a rotator cuff strain, to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder disability, to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for blurred vision with pain in the eyes, to include as a result of an undiagnosed illness. 

5.  Entitlement to service connection for a heart disability, claimed as cardiac conduction system, to include as a result of an undiagnosed illness.

6.  Entitlement to service connection for a right knee disability, to include as a result of an undiagnosed illness.

7.  Entitlement to service connection for a left knee disability, to include as a result of an undiagnosed illness. 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to September 2009.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claims file is now with the RO in Pittsburgh, Pennsylvania.

This case was initially before the Board in March 2015, when the claims listed above were remanded for further development.  The RO issued a supplemental statement of the case in March 2016, and the appeal is again before the Board.

This appeal is comprised of documents contained in both the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

Service treatment records reflect complaints and treatment for her left hip, right shoulder, left shoulder, dry eyes, cardiac conduction system, and knees.  The Veteran stated, in her January 2011 notice of disagreement, that because she was assigned to an airborne unit and jumped out of helicopters with full combat gear, she has suffered from degeneration of her shoulders and weight bearing joints.  Service personnel records confirm that she received a parachutist badge.  The Veteran continues to complain of symptomatology similar to that documented in service.  The Veteran has not yet been afforded VA medical examinations and opinions, following service, regarding her claims. 

Upon review of the available records, it is unclear whether the Veteran has current left hip, right shoulder, left shoulder, eye, cardiac, or knee disabilities.  Clarification on this matter is required.  As the Veteran's service treatment records document numerous complaints for the claimed disabilities, and the Veteran continues to complain of similar symptomatology, the Board finds that VA examinations and opinions are needed at this juncture to decide these claims on appeal. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of her left hip, right shoulder, left shoulder, eye, heart, and bilateral knee complaints, and their relationship, if any, to her military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should confirm whether or not the Veteran suffers from a diagnosed disability of her left hip, right shoulder, left shoulder, eye, heart, and bilateral knees.  

a.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her disability (if any) manifested by left hip pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service. 

b.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her disability (if any) manifested by right shoulder pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service. 

c.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her disability (if any) manifested by left shoulder pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service. 

d.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her disability (if any) manifested by blurred vision with eye pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service. 

e.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her disability (if any) manifested by heart issues had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service. 

f.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her disability (if any) manifested by right knee pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service. 

g.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that her disability (if any) manifested by left knee pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service. 

Any opinion(s) offered must be accompanied by a clear rationale consistent with the evidence of record, including the Veteran's in-service complaints of all the above-identified symptoms and her current contentions regarding continuity of those symptoms from her time in service to the present.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




